DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonkowski U.S. Patent No. 5,070,992.
Claim 1, Bonkowski teaches positioning device Fig. 7a comprising: a positioning member 50; a plurality of elastic members 52; a plurality of blocking members 54 spaced apart and mounted on the positioning member 50 Fig. 9a; a driving member (air cylinder) fixedly coupled to the positioning member 50 and configured to drive the positioning member 50 to move telescopically between an extended position and a retracted position C4 L5-15; wherein: each of the plurality of elastic members 52 is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schiavina U.S. Patent No. 9,376,268 Bonkowski U.S. Patent No. 5,070,992.
Claim 6, Schiavina teaches a transmission device 1 configured to transport a carrier V carrying a plurality of products via V; an information acquisition device 16 configured to obtain identification information of a corresponding one of the plurality of products of V when the carrier V stops moving; a control device 12; each time when the information acquisition device 16 obtains the identification information of one of the plurality of products of V, the control device 12 controls the driving member to move the positioning member 9,9’ to the retracted position and then move to the extended position C3 L60-67; C74 :1-15 but does not teach as Bonkowski teaches positioning device Fig. 7a comprising: a positioning member 50; a plurality of elastic members 52; a plurality of blocking members 54 spaced apart and mounted on the positioning member 50 Fig. 9a; a driving member (air cylinder) fixedly coupled to the positioning member 50 and configured to drive the positioning member 50 to move telescopically between an extended position and a retracted position C4 L5-15; wherein: each of the plurality of elastic members 52 is coupled between a corresponding one of the blocking members 50 and the positioning member 54; when the positioning member 50 is moved from the retracted position to the extended position, one of the plurality of blocking members 54 blocks a carrier 10 from moving; when the positioning member 50 is moved from the extended position to the retracted position, the blocking member 54 that was blocking the carrier 10 unblocks the carrier 10 to allow the carrier 10 to move; and when the positioning member 50 is moved from the retracted position to the extended position, the blocking member 54 that was blocking the carrier 10 is resisted by the carrier 10 
Claim 7, Schiavina teaches the information acquisition 16 device is a scanner and sends the obtained identification information to a server via 12 communicatively coupled to the scanner 16.
Claim 8, Schiavina teaches a detection device 116 configured to detect whether the carrier on the transmission device 1 has stopped; wherein: the information acquisition device 16 determines whether to acquire the identification information of the product of V based on a detection result of the detection device 116 C4 L10-20.
Claim 9, Schiavina teaches a quantity of the blocking members 9,9’ is equal to a quantity of the products on the carrier V Fig. 9.
Claim 10, Schiavina does not teach as Bonkowski teaches a spacing of the plurality of blocking members 50 is equal to a spacing of the identification information on the products 10.
Allowable Subject Matter
Claims 2-5 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS